902 F.2d 27Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Neil ABRAMSON, Plaintiff-Appellant,v.Warren J. KRUG;  Handen & Singerman;  Handen & Krug,Defendants-Appellees.
No. 89-2182.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 12, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (C/A No. 88-2784-H)
Neil Abramson, appellant pro se.
Edward James Hutchins, Jr., Eccleston & Wolf, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Neil Abramson appeals from the district court's order dismissing his civil action pursuant to Fed.R.Civ.P. 37(b) for failure to comply with discovery orders.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Abramson v. Krug, C/A No. 88-2784-H (D.Md. Aug. 16, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED